DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 2/22/2021 and interview dated 5/5/2021.
3.	Applicant's remarks, filed on 2/22/2021, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
Terminal Disclaimer
4.	The terminal disclaimer has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
5.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with John P. McDonagh (Reg. No. 75,078) on 5/5/2021.

5.2.	This listing of claims will replace all prior versions and listings of claims in the application:
1.	(Currently Amended) A method comprising:

identifying a second device associated with the user by detecting a short range communications connection between the first device and the second device, the second device being that is unavailable for performance by the first device;
determining that the second activity is to be performed for the user during the first activity by inferring a user preference from attribute data associated with the user;
subsequent to identifying the second device, generating instructions that enable the second device to perform the second activity based on data collected via a sensor of the second device describing a physical environment in which the second device is disposed; and
causing the second device to perform the second activity by transmitting the instructions to the second device.

2.	(Canceled)

3.	(Canceled) 

4.	(Currently Amended) The method of claim 1 [[3]], wherein the short range communications connection comprises a Bluetooth connection or a Near Field Communication (NFC) connection.

5.	(Previously Presented) The method of claim 1, wherein:
the first device comprises one of a smart phone, a tablet computer, or a laptop computer configured to display the first content in two dimensions; and
the second device comprises a wearable device configured to display second content in three dimensions and to enable user interaction with the second content displayed in three dimensions, wherein the second activity comprises displaying the second content.

6.	(Currently Amended) The method of claim 1, wherein identifying the second device is further determined based on a determination that the sensor at the second device is currently collecting the data describing the physical environment in which the second device is disposed.

7.	(Original) The method of claim 1, wherein the second activity comprises a notification associated with the first activity, the notification including haptic output.

8.	(Currently Amended) A device comprising:
one or more hardware processors; and
a memory storing instructions that, when executed by at least one of the one or more hardware processors, cause the device to perform operations comprising:

identifying a different device associated with the device by detecting a short range communications connection between the device and the different device, the different device being currently capable of performing a second activity, that is unavailable for performance by the device;
determining that the second activity is to be performed at the different device during the first activity by inferring a user preference for a user of the device from attribute data associated with the user;
subsequent to identifying the different device, generating instructions that enable the different device to perform the second activity based on data collected via a sensor of the different device describing a physical environment in which the different device is disposed; and
causing the different device to perform the second activity by transmitting the instructions to the different device.

9.	(Canceled) 

10.	(Canceled)

 8 [[10]], wherein the short range communications connection comprises a Bluetooth connection or a Near Field Communication (NFC) connection.

12.	(Previously Presented) The device of claim 8, wherein:
the device comprises one of a smart phone, a tablet computer, or a laptop computer configured to display the first content in two dimensions; and
the different device comprises a wearable device configured to display second content in three dimensions and to enable user interaction with the second content displayed in three dimensions, wherein the second activity comprises displaying the second content.

13.	(Currently Amended) The device of claim 8, wherein identifying the different device is further performed based on a determination that the sensor of the different device is currently collecting the data describing the physical environment in which the different device is disposed.

14.	(Original) The device of claim 8, wherein the second activity comprises a notification associated with the first activity, the notification including haptic output.


detecting a first activity being performed at the first device, the first activity including consumption of first content received from a content provider over a network;
identifying a second device associated with the first device by detecting a short range communications connection between the first device and the second device, the second device being currently capable of performing a second activity that is unavailable for performance by the first device;
determining that the second activity is to be performed during the first activity by inferring a user preference for a user of the first device from attribute data associated with the uer;
subsequent to identifying the second device, identifying instructions for the second device to perform the second activity based on data collected via a sensor of the second device describing a physical environment in which the second device is disposed; and
causing the second device to perform the second activity by causing the instructions to be transmitted to the second device.

16.	(Canceled)

17.	(Currently Amended) The computer-readable storage medium of claim 15, wherein  the short range communications connection is a Bluetooth connection or a Near Field Communication (NFC) connection

18.	(Previously Presented) The computer-readable storage medium of claim 15, wherein:
the first device comprises one of a smart phone, a tablet computer, or a laptop computer configured to display the first content in two dimensions; and
the second device comprises a wearable device configured to display second content in three dimensions and to enable user interaction with the second content displayed in three dimensions, wherein the second activity comprises displaying the second content.

19.	(Currently Amended) The computer-readable storage medium of claim 15, wherein identifying the second device is further performed based on a determination that the sensor is currently collecting the data describing the physical environment in which the second device is disposed.

20.	(Original) The computer-readable storage medium of claim 15, wherein the second activity comprises a notification associated with the first activity, the notification including haptic output.


22.	(New) The computer-readable storage medium of claim 15, wherein the data collected via the sensor of the second device describes motion of the second device in the physical environment.

23.	(New) The computer-readable storage medium of claim 15, wherein the data collected via the sensor of the second device describes position data for the second device relative to the physical environment.

24.	(New) The computer-readable storage medium of claim 15, wherein the data collected via the sensor of the second device describes biometric data for the user.

25.	(New) The computer-readable storage medium of claim 15, the operations further comprising generating an active metric using the sensor data and comparing the active metric to a threshold value, wherein generating the instructions is performed responsive to determining that the active metric satisfies the threshold value.

Allowable Subject Matter
6.1.	Claims 1, 4-8, 11-15, and 17-25 are allowed.
6.2. 	The following is an examiner's statement of reasons for allowance: thecombination of Lin et al. Basso et al. and Meade et al. whether alone or in combination 
Therefore, independent claim 1 is allowable over the prior arts of record.  The other independent claims 8 and 15 recite similar subject matter. Consequently, independent claims 8 and 15 are also allowable over the prior arts of record.
Claims 4-7, 11-14, and 17-25 are directly or indirectly dependent upon claims 1, 8 and 15 therefore, they are also allowable over the prior arts of record.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497